Citation Nr: 1541824	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1979, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2011, April 2013, and January 2014 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a right knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.   Bilateral upper extremity peripheral neuropathy was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.

2.  Bilateral lower extremity peripheral neuropathy was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.

3.  No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current acquired psychiatric disorder is etiologically related to the Veteran's active service.

4.  The Veteran's coronary artery disease results in symptoms of dyspnea and fatigue with a workload of greater than 5 METs; the disability is not manifested by left ventrical dysfunction with an ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in any relevant year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for an initial evaluation in excess of 30 percent for coronary artery disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims, in letters sent in June 2011, March 2013, and November 2013, prior to the initial adjudication of the claims.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, with regard to the coronary artery disease and PTSD, the Veteran was afforded VA examinations in July 2011 and January 2014 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  With regard to the claim for a higher initial evaluation for coronary artery disease, the Board notes that the July 2011 VA examiner provided all information required for rating purposes.  Evidence of record does not indicate that the disability has increased in severity since the July 2011 VA examination.  

With regard to the claims for service connection for bilateral upper and lower extremity peripheral neuropathy, the Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the claims.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease, or injury is a low threshold.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no medical evidence suggesting that bilateral lower or upper extremity peripheral neuropathy was present in service or within the one-year presumptive period following service.  The Veteran contends that his peripheral neuropathy is related to his active service in Vietnam; however, he has not alleged that peripheral neuropathy was present within one year after his discharge from service or that he received treatment for peripheral neuropathy prior to 2008.  Moreover, there is no competent evidence suggesting that the peripheral neuropathy is related to the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to these claims.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  

Early onset peripheral neuropathy is among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  It must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service in order for the presumption to apply.  38 C.F.R. § 3.307(a)(6).

The Board notes that a presumption of service connection is not the sole method for establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 




Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy in the upper and lower extremities is related to active service, to include exposure to herbicides.

Service treatment records (STRs) are negative for evidence of peripheral neuropathy.

A July 2008 VA treatment record notes that the Veteran reported myalgia and pain in the upper forearms of unknown etiology.  

In connection with February 2010 VA treatment, the Veteran indicated he had had intermittent burning in his arms and legs for the past five to six years that gradually worsened.  The impression of the neurologist was burning and vibratory sensations in the limbs of unclear etiology that were not due to an inherited or acquired neurodegenerative disorder, but were possibly related to emerging small fiber neuropathy related to alcohol use.

According to an October 2010 VA treatment record, the Veteran reported weakness in the lower extremities and was given a neurological examination that was "basically negative" with normal deep tendon patellar reflexes.

In connection with January 2011 VA treatment, the Veteran reported numbness and tingling in the upper arms with a notation that he was able to move all four extremities without difficulty.

A July 2011 VA treatment note indicates that the Veteran had bilateral numbness and tingling in upper arms secondary to neuropathy, with full strength, full grip, and grossly intact cranial nerves. 

A February 2012 VA treatment note indicates the Veteran's radiating pain was likely caused by arthritis.  

An April 2012 VA treatment note indicates that the Veteran's worsening neuropathy in both arms was "probably" due to degenerative changes in the cervical spine and that vibrations from driving a truck could increase pain and discomfort.

A September 2012 VA treatment note reports bilateral upper extremity numbness and tingling with lower extremity intermittent numbness and tingling that were previously diagnosed as small fiber neuropathy.  

In connection with April 2013 VA treatment, the Veteran reported a private in-patient hospitalization for sharp, pressured chest pain that radiated into the arms and back.  The treatment note indicates that his pain radiated into the shoulders, arms, and his back, worsened with touch, and felt like a bruise.  The Veteran was assessed with peripheral neuropathy, questionable flare due to patient's description and rule out for reflux, irritable bowel, gallbladder, pancreatitis, and pulmonary embolus.

A June 2013 VA Agent Orange treatment note reports a history of peripheral sensory neuropathy and indicates that the upper and lower extremities had full strength, with no cyanosis or pedal edema, stable gait, and grossly intact sensory with normal deep tendon reflexes in the upper and lower extremities except for right knee jerk.

According to a November 2013 VA treatment note, the Veteran reported chest and back pain that included bilateral tingling in the arms.

In a May 2014 VA Agent Orange Peripheral Neuropathy Review Check List, the reviewer found the Veteran's bilateral upper extremity and bilateral lower extremity peripheral neuropathy did not begin within one year of service. 

After careful review of the record, the Board finds that the preponderance of the evidence is against the claims.  The evidence of record fails to show that the Veteran had peripheral neuropathy in service, that peripheral neuropathy was present within one year following the Veteran's discharge from service, or that peripheral neuropathy is etiologically related to service.

The Board notes that the Veteran's exposure to herbicides in service is presumed based upon his service in the Republic of Vietnam; however, in order for the presumption of service connection on the basis of such exposure to apply, the peripheral neuropathy must be manifested within one year after the last date on which the exposure in service occurred.  In this case, the Veteran has not contended that he manifested any pertinent symptoms in service or until more than one year after his discharge from service, and there is no medical evidence suggesting that peripheral neuropathy of any extremity was present until decades after his discharge from service.  Therefore, service connection is not warranted on a presumptive basis.

Further, although the Veteran might sincerely believe that his claimed disabilities are related to herbicide exposure, as a lay person, he does not possess the medical expertise required to provide an opinion linking his peripheral neuropathy to herbicide exposure.  There is some indication in the post-service medical evidence that the neuropathy is due to alcohol use or arthritis.  There is no competent evidence suggesting that it is due to herbicide exposure in service or that it is otherwise related to the Veteran's active service.

Accordingly, the claims must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.

Posttraumatic Stress Disorder (PTSD)

The Veteran contends that he has PTSD with secondary alcohol abuse, due to incidents that occurred while serving in the Republic of Vietnam.  Specifically, the Veteran indicated that he witnessed exploding aircraft and helicopters on the flight line and was shot at three times while on guard duty.  He stated that he began to drink excessively in Vietnam to alleviate stress and anxiety and that he believed he currently had symptoms of PTSD.

The STRs are negative for evidence of any psychiatric disorder or alcohol abuse disorder.  In a June 1979 report of medical history, the Veteran denied trouble sleeping, depression, nervous trouble, or loss of memory.

There is no post-service medical evidence showing that the Veteran has received any psychiatric treatment or that he has been diagnosed with any psychiatric disorder other than alcohol abuse.

In a January 2014 VA examination report, the examiner diagnosed alcohol use disorder, mild, but declined to diagnose PTSD or any other psychiatric disorder.  The examiner indicated review of the claims file and noted that the Veteran had a nine month tour of duty in Vietnam and no history of mental health treatment.  The examiner found the Veteran's reported incident of being shot at while on perimeter guard duty met Criterion A for a PTSD stressor; however, the Veteran did not meet Criterion C or D (persistent avoidance of stimuli associated with the traumatic event and negative alterations in cognition or mood associated with the event) and concluded that the Veteran did not report sufficient symptoms to warrant a diagnosis of any psychiatric disorder besides mild alcohol use disorder.  The examiner explained that his primary complaints of disturbances in sleep, appetite, and concentration were due to medical symptoms, specifically chronic pain, and that although the Veteran reported heightened symptoms shortly after separation from service, the symptoms resolved over time and have not been significant for years.  

After careful review of the record, the Board finds that the preponderance of the evidence is against the claim. 

With regard to the diagnosis of an alcohol use disorder during the period of the claim, the Board notes that service connection may not be granted for alcohol abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301(a) (2015).  An alcohol abuse disability may only be service connected if the alcohol abuse disability was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The alcohol use disorder diagnosed on the recent VA examination is a primary disorder.  There is no competent evidence linking the alcohol use disorder to any other disorder. 

The Board acknowledges that the Veteran might sincerely believe that he has a psychiatric disability, to include PTSD, related to active service.  The Board also acknowledges that the Veteran is competent to describe his in-service and post-service symptoms.  Never the less, as a layperson, he is not competent to diagnose a psychiatric disability.  In any event, his lay opinion concerning the etiology of his psychiatric symptoms is clearly less probative than the report of the VA psychiatric examination showing that he does not meet the diagnostic criteria for any psychiatric disorder other than an alcohol use disorder.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not applicable.

Increased Rating for Coronary Artery Disease

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Diagnostic Code 7005.

Note 2 explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 30 percent rating for coronary artery disease effective August 31, 2010.  In September 2012, the Veteran claimed that the disability warranted an increased rating.

For the reasons explained below, the Board has determined that an evaluation in excess of 30 percent is not warranted for the Veteran's coronary artery disease.

In a July 2011 VA examination report, the examiner noted the Veteran's heart condition required continuous medication but there was no congestive heart failure, cardiac arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesions.  The examiner found a regular heart rhythm, normal heart sounds, clear auscultation of the lungs, normal dorsalis pedis and posterial tibial pulses, and cardiac hypertrophy, with left ventricular ejection fraction of greater than 65 percent, abnormal hyperdynamic wall motion, and normal wall thickness.  An interview-based METs test determined the Veteran experienced dizziness after more than 7 METs, and that the limitation was due to multiple factors.

A January 2012 VA treatment note indicates that there had been no changes in an echocardiogram report since 2009, with an ejection fraction over 65 percent and no chest pain, chest pressure, or palpitations.

A September 2012 VA treatment note shows findings of normal velocities in the left internal carotid artery, elevated velocity in the right internal carotid artery without recurrent stenosis, and intact carotid pulses with no bruits or murmur.  The impression was right carotid stenosis in the 50 to 69 percent range.

In connection with April 2013 VA treatment, the Veteran reported private in-patient treatment for sharp, pressured chest pain that radiated into the arms and back.  The examination disclosed pain worsened with touch and felt like a bruise, but there were normal heart tones with no cardiac or pleural effusion, pressure, tightness, shortness of breath, dizziness, or heartburn.

A June 2013 VA Agent Orange treatment note indicates the Veteran had no recurrent stenosis and stable right interior carotid artery stenosis, and that the Veteran was otherwise asymptomatic.

An August 2013 VA cardiology consultation indicates the Veteran underwent a treadmill stress test and performed 9 METs maximum workload with no symptoms of chest pain other than fatigue and some dyspnea due to the imposed workload.  A myocardial perfusion imaging test disclosed left ventricle thickening and excursion with a left ventricle ejection fraction estimated at 80 percent.  It was concluded that the August 2013 echocardiogram revealed no significant changes since a July 2011 echocardiogram.

A September 2013 VA treatment note indicates that the Veteran's carotid duplex demonstrated normal velocities on the left internal carotid artery, with no audible carotid bruits and a healed left carotid incision status post left carotid endarterectomy.

An October 2013 VA treatment note provides an impression of coronary artery disease, status post-acute myocardial infarction in 2008, with stent to right carotid artery and atypical chest pain.  It notes that the 2013 treadmill stress test and myocardial perfusion imaging were negative with 9 METs workload. 

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 30 percent for coronary artery disease are not met.  The record shows that the Veteran was able to perform stress tests with a workload of greater than 5 METs that resulted in symptoms of fatigue and dyspnea not totally attributable to coronary artery disease.  No examination or treatment record evidences that the Veteran was treated for acute episodes of congestive heart failure during the period of the claim.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 30 percent is not warranted for any portion of the rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, fatigue, and dyspnea are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that although the Veteran contended that he had been turned down for work due to his coronary artery disease, he did not respond to a request to clarify whether he believed he was totally unemployable due to coronary artery disease.  Further, the medical evidence does not suggest that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to coronary artery disease has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.

An initial evaluation in excess of 30 percent for coronary artery disease is denied.


REMAND

The Board finds that further development is required before the remaining claims on appeal are adjudicated.  

Bilateral Hearing Loss Disability and Tinnitus

In a July 2011 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner indicated that the Veteran attributed his hearing loss to exposure to rifles, explosions, and aircraft noise with no hearing protection and that he indicated intermittent tinnitus began in active service.  The VA examiner opined that hearing loss was not at least as likely as not caused by or a result of military service and that tinnitus was at least as likely as not a symptom associated with hearing loss.  The VA examiner explained that entrance and separation examinations were within normal limits and there was no significant threshold shift.  The VA examiner deferred providing an opinion on the etiology of tinnitus due to normal hearing at separation from service.   

In a June 2013 VA addendum opinion, the VA examiner clarified that the Veteran's bilateral hearing loss and tinnitus were not related to military service based on normal hearing in service without any significant auditory threshold shifts, that the vast majority of tinnitus complaints were subjective, most cases of hearing loss are temporary, and when there is a normal audiogram, tinnitus can be caused by other diseases, disabilities, or ototoxic drugs.  The examiner opined that tinnitus and bilateral hearing loss were at least as likely as not caused by multiple factors post-service such as age, occupational noise exposure, conductive noise exposure, or other outer or middle ear causes.

The Board finds the July 2011 VA examination report and June 2013 VA addendum opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the Veteran's hearing was normal upon separation from service.  However, the examiner failed to comment on the June 1979 separation examination report diagnosing bilateral high frequency hearing loss that it was within an E-1 profile.  Additionally, the examiner did not address the Veteran's competent lay statements that he had no occupational noise exposure and that tinnitus began after he returned from Vietnam and persisted ever since.  Therefore, the claims must be remanded for another VA examination.  In addition, the examination should be performed by an otolaryngologist because of the medical questions presented in this case.

Right Knee Disability

The Veteran contends that he has a right knee disability related to an in-service motor vehicle accident.  The Veteran indicated that he was denied reenlistment due to his right knee injury and that he currently experienced falls and right knee swelling if there was too much pressure on the knee.

STRs confirm the Veteran was treated for right knee pain in service.  A March 1974 STR notes the Veteran sustained an injury of his right knee in a motorcycle accident, with a related X-ray report showing no fracture or dislocation was found.  An August 1974 STR indicates he reinjured the knee playing basketball, with some crepitus but full range of motion.  A June 1979 separation examination noted a 1973 right knee injury in a car accident, with no treatment.

In a July 2011 VA examination, the Veteran reported pain, weakness, and instability in the right knee ever since a 1973 motorcycle accident and that he had had no right knee injury since separation from service.  He indicated that he had not sought treatment for his right knee since service.  The examiner found the lower extremities properly aligned, grossly symmetric, with full strength, right knee crepitus, normal range of motion, and no fatigue, lack of endurance, incoordination, or pain in the right knee on patellar compression or displacement.  The examiner noted that the Veteran reported right anterior knee pain with valgus and posterior valgus stressing and that he felt "loose bodies" inside the joint with repetitive motion.  The examiner found the related X-ray report gave an impression of marked focal chondrocalcinosis of the right lateral meniscus with an adjacent articular surface irregularity of the tibial plateau and that, "it is unclear if these findings related to previous trauma," and diagnosed right knee strains as noted in STRs, treated and resolved during military service, with no functional impairment due to pain, pain on repeated use, fatigue, lack of endurance, weakness, or incoordination.  The examiner explained that the separation examination did not indicate any unresolved right knee issues and there were no apparent medical records regarding a right knee condition in the claims file but also noted that chondrocalcinosis, or pseudo-arthritis, was found on the X-ray report.  The examiner noted that although most cases of chondrocalcinosis were idiopathic, joint trauma, familial chondrocalcinosis, or endocrine and metabolic disorders could cause the illness.

The Board finds the July 2011 VA examination report to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the VA examiner based the negative opinion on a finding that the Veteran's diagnosed in-service right knee problems resolved; however, the examiner failed to provide an opinion with adequate rationale for chondrocalcinosis that addressed the finding that it may be related to joint trauma.  Additionally, the examiner did not address the Veteran's competent lay statements of pain, weakness, and instability ever since the 1973 in-service right knee injury and the Veteran's complaints of pain on movement and of "loose bodies," in his right knee upon repetition at the July 2011 examination when determining the Veteran had no unresolved knee disorder from service and that he had no functional impairment since.  Therefore, the claim must be remanded for another VA examination.  

As the case must be remanded, the originating agency should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from April 2013 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include VA Medical Center treatment records for the time period from April 2013 to the present.

2. Then, the Veteran should be afforded a VA examination by an otolaryngologist to determine the nature and etiology of his tinnitus and bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the hearing loss and tinnitus as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  The examiner is directed to specifically address the June 1979 separation examination report and the Veteran's lay statements that tinnitus began after he returned from Vietnam.  The examiner should specifically address whether the Veteran's noise exposure in service resulted in damage to auditory hair cells and if so, whether the damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifested.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all right knee disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the physician.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

The examiner is directed to specifically address the finding that a right knee disorder may be related to old trauma and the Veteran's lay statements of pain, weakness, and instability since a 1973 in-service right knee injury.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


